DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the commissioning the second sensor for use in the test apparatus by updating firmware on a controller to use the second sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 18, specifically, has been amended to state that you unplug a first sensor from the test apparatus from a first connector and 6925081_4 11705-10701 5314849 (GEOG-PFC11705.10701)to certain operating conditions at or proximate the meters 108, 110. Further, the specification discloses that as shown in FIG. 7, this topology may include a sensor 190 that may be configured to generate data for use at the controller board 150 to calculate the measured parameters of material 122 (FIG. 2). The data may reflect operating conditions (e.g., temperature, pressure, relative humidity, etc.) specific to material 122 (FIG. 2) or environment in proximity to the test apparatus 100. The sensor 190 may generate an output to third circuitry 160. In one implementation, third circuitry 160 may include a signal converter 192. For analog outputs, the signal converter 192 may be an analog-to-digital converter to convert the output to digital format for use as the first signal 114. Third circuitry 160 may also include a storage memory 194 that retains data 196. In one implementation, third circuitry 140 may leverage a connector 198 to couple one or both of the signal converter 192 and the storage memory 194 with the cable 164 that is used to convey the first signal 114 to the controller board 150. In FIG. 8, third circuitry 160 may also include a processor 199 that couples with one or . 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 
With respect to the case of the present invention, one of ordinary skill in the art is not able to make the determination of what happens between a meter and a metrology device and a sensor, thus one is not able to practice the invention (Wand Factor D).  There are no working examples disclosed to compare the present invention to (Wands Factor G), and there is not enough direction provided by the applicant in order to determine specifically what the applicant is expecting to be plugged into the connector and commissioned or updated based on the claim as filed (Wands Factor F). Finally, how one of ordinary skill in the art would commission a sensor, based on the disclosure, would require an undue amount of experimentation as there is not disclosure of commissioning sensors, just commissioning of meters or measuring devices (Wands Factor H).  Since claim 18 is lacking enablement, then claims 19-28, which depend from claim 18, are non-enabled as well. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 18-28 have been considered but are moot because the new ground of rejection does not rely on any reasoning applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner




March 15, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861